Citation Nr: 0825997	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-24 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss.   

2.  Entitlement to a disability rating in excess of 10 
percent for somatization disorder with anxiety.  

3.  Entitlement to an effective date prior to May 29, 2001 
for the grant of a compensable evaluation for somatization 
disorder with anxiety.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel
INTRODUCTION

The veteran had active service from August 1971 until April 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision 
denying service connection for right ear hearing loss based 
on the failure to submit new and material evidence and a June 
2003 rating decision granting a 10 percent rating for anxiety 
with somatization disorder, from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The veteran raised a claim for an earlier effective date, in 
a July 2003 notice of disagreement, following his grant of a 
10 percent rating for anxiety with somatization in June 2003.  
A statement of the case was issued in May 2004 regarding the 
claim and the veteran perfected his appeal in a timely manner 
in July 2004.  This appeal is thus also currently before the 
Board.  

The veteran also raised a claim for service connection for 
post traumatic stress disorder (PTSD), prostate cancer, high 
blood pressure, and stomach problems, associated with Agent 
Orange exposure in September 2004.  A November 2005 rating 
decision denied service connection for PTSD, prostate cancer, 
hypertension, and polypectomy (claimed as a stomach 
disorder).  An October 2006 notice of disagreement was filed 
in regards to his prostate cancer, hypertension, and 
polypectomy claims, but not his PTSD claim.  Thus, the PTSD 
claim is not currently before the Board.  Furthermore, VA has 
not received a filing from the veteran perfecting his appeal 
in regards to his prostate cancer, hypertension, and 
polypectomy claims.  Those claims are also not currently 
before the Board.  

The veteran reported, in his September 2004 VA Form 9, that 
he wished to have a BVA hearing at a local VA office before a 
BVA member.  However, in March 2008 the veteran reported that 
he had no further evidence to submit and wished to have his 
appeal sent to the Board without additional delay.  The 
veteran's representative also submitted a VA Form 646, in May 
2008, reporting that they rested the appeal on the answer to 
the statement of the case and had no further argument.  The 
veteran is thus deemed to have withdrawn his request for a 
hearing as he has clearly stated that he does not wish to 
submit any additional evidence.

The issue of service connection for right ear hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. A final April 2000 rating decision denied a claim to 
reopen the claim for service connection for right ear hearing 
loss.  

2.  The evidence associated with the claims file since the 
April 2000 final denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for right ear hearing loss.  

3.  The veteran's somatization disorder with anxiety is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

4.  In a March 1984 rating decision, the RO granted 
entitlement to service connection for somatization disorder, 
with manifestations of headaches, dizziness, and blackouts, 
with a noncompensable evaluation.  The veteran did not submit 
any correspondence indicating disagreement with that 
decision.  

5.  The veteran did not submit any claim, formal or informal, 
regarding the rating assigned for his service-connected 
somatization disorder, with manifestations of headaches, 
dizziness, and blackouts until September 29, 1999.

6.  An April 2000 rating decision continued a noncompensable 
evaluation for somatization disorder, with manifestations of 
headaches, dizziness, and blackouts.  The veteran did not 
submit any correspondence indicating disagreement with that 
decision.
 
7.  The veteran did not submit another claim, formal or 
informal, regarding the rating assigned for his service-
connected somatization disorder, with manifestations of 
headaches, dizziness, and blackouts until May 29, 2001.  A 
May 7, 2001 medical record indicates that the veteran's 
mental disability was characterized by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.    


CONCLUSIONS OF LAW

1.  The April 2000 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the April 2000 rating decision is 
new and material; the claim of entitlement to service 
connection for right ear hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for an evaluation of 30 percent for 
somatization disorder with anxiety have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9410 (2007).

4.  The criteria for an effective date of May 7, 2001 for the 
assignment of a 30 percent disability rating for service-
connected somatization disorder with anxiety have been met.  
38 U.S.C.A. §5110 (West 2002); 38 C.F.R. § 3.400(o) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
In this decision, the Board reopens the claim for service 
connection for right ear hearing loss.  In view of the 
Board's decision to reopen the veteran's claim, a discussion 
of VA's duties to notify and assist in regards to that claim 
is unnecessary.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
December 2002.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  Although the letter was returned to VA by the post 
office, due to the veteran being temporarily away in December 
2002, a copy of the letter was also sent to the Georgia 
Department of Veterans Services.  As the veteran's appointed 
representative, the veteran is construed to have received the 
VCAA notice provided to his representative.

Moreover, the March 2006 letter provided Dingess 
requirements; the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating as this is the premise of the claim.  
It is therefore inherent that the he had actual knowledge of 
the rating element of the claim.  Any timing errors in 
regards to the mailing of this letter were cured by the 
readjudication of this claim in March 2008.

The Board acknowledges that the VCAA letters sent to the 
veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the June 2003 rating decision reported the type 
of symptomatology necessary for a higher rating evaluation.  
His May 2004 statement of the case similarly provided 
information regarding the next higher rating and the March 
2008 supplemental statement of the case provided further 
information regarding the criteria for rating mental 
disorders.

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in his 
September 2004 VA Form 9 he reported that the evidence 
indicated that he had occupational and social impairment, 
which is one of the rating criteria used to characterize a 
higher level of mental disability than currently assigned to 
the veteran.  He has also reported, as in statement received 
in September 2004, how his mental disability has affected his 
daily life and employment.  His statements to his medical 
examiners also include statements regarding the effects of 
his disability on his ability to work, his domestic 
relationships, and his problems with anger.  The record thus 
indicates that he has actual knowledge of the need to 
demonstrate a worsening of his disability to support his 
claim.

Additionally, although the RO did not provide a notice letter 
as to what evidence was necessary to support a claim for an 
earlier effective date, the veteran can be presumed to have 
actual knowledge of the information necessary.  The May 2004 
statement of the case informed the veteran that his claim had 
been previously denied and that an earlier effective date 
would not be warranted.  The veteran demonstrated actual 
knowledge of the information necessary to support his earlier 
effective date claim in his September 2004 VA Form 9, when he 
stated that he did not appeal the prior decisions because he 
did not have evidence of his condition.  He also essentially 
reported that he understood he needed to submit evidence of 
his disorder in his possession, when he indicated that he was 
previously granted his claim due to his submission of a sick 
call chit.   

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  The 
veteran has submitted personal statements and statements from 
his friends, as well as, private medical records.   In 
addition, he was afforded multiple VA medical examinations in 
regards to his mental disability.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence

The veteran seeks to reopen a previously denied claim for 
service connection for right ear hearing loss.  A review of 
the record indicates that the veteran was previously denied 
service connection for right ear hearing loss in March 1984.  
An April 2000 rating decision denied a claim to reopen the 
claim for right ear hearing loss.  The veteran did not file a 
Notice of Disagreement and the rating decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the April 2000 rating 
decision consisted of service medical records, which did not 
indicate that the veteran was ever treated for or diagnosed 
with hearing loss.  Also of evidence were VA outpatient 
treatment records indicating treatment for right ear hearing 
loss and statements from friends reporting hearing loss.  
Additionally, the veteran provided general statements that he 
has had right ear hearing loss since service.  

The March 1984 rating decision found him to have mild, 
sensorineural hearing loss in the right ear, but not of such 
a severity to result in a ratable disorder.  The April 2000 
rating decision found the veteran to have not provided new 
and material evidence indicating hearing loss due to active 
service.  

In his current attempt to reopen the claim, the veteran has 
proffered new statements from himself and his friends 
specifically indicating that he has had hearing loss since 
service.  He has also provided a private hearing examination 
report indicating hearing loss, from April 1986.  An April 
2001 audiology evaluation found moderate hearing loss 
gradually sloping to severe and profound hearing loss.  A 
June 2001 VA ENT progress note also found hearing loss in the 
right ear.  A February 2002 VA ENT clinic report noted a 
large conductive loss of the right ear since the 1980s.  

In view of the veteran's established history of hearing loss, 
the Board finds the current findings relevant towards 
establishing a current hearing loss disability.  As such, the 
Board finds the newly associated evidence to have not been 
previously submitted and to be material as it relates to an 
unestablished fact necessary to substantiate his claim.  
Accordingly, the Board finds that the claim for service 
connection for right ear hearing loss is reopened.  

Increased Rating

The veteran contends that his somatization disorder with 
anxiety is more severe than indicated than the 10 percent 
rating previously granted him.  He has reported, in his 
September 2004 VA Form 9, that he has occupational and social 
impairment indicative of a higher rating, with blackouts, 
headaches, and dizziness.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Under the relevant rating criteria, a 10 percent rating is 
assigned for a mental disorder for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress or symptoms 
controlled by continuous medication.

A 30 percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is prescribed when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the  
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene;  
difficulty in adapting to stressful circumstances (including  
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication;  
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.   
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).   
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994. 

The veteran's VA outpatient treatment records generally 
indicate that the veteran has sought mental health treatment.  
A March 2001 VA outpatient treatment record noted that the 
veteran was employed as a fireman  and worked as a 
supervisor, though he would complain that he would sometimes 
"blow up" and have to apologize.  The examiner found him to 
be alert, cooperative, coherent, and relevant.  He was well 
oriented to time, place, person, and situation, with a fair 
memory.  His intellect with simple calculations was fair and 
affect appropriate, though mood was slightly depressed.  His 
diagnostic impression included generalized anxiety disorder 
with panic attacks.  

An April 2001 VA Post Traumatic Stress Disorder Clinic 
Assessment noted that the veteran denied suicidal thoughts at 
that time.  At that time, he was diagnosed with an anxiety 
disorder and dysthymia.  A May 7, 2001 VA Initial Plan for 
the PCT Intensive Program noted that the veteran was employed 
and lived with his family.  His problems were found to 
include anger; family issues; depression, including 
isolation, and anxiety.  A May 15, 2001 VA PCT Intensive 
Program plan noted that the veteran was taking his 
medications on a regular basis and had reported that he knew 
that they worked and that he needed them.  

His May 21, 2001 Discharge Plan, found him to be neatly 
dressed, alert, and oriented times three.  The veteran had 
good eye contact and was talkative.  
Diagnostic impression included generalized anxiety disorder 
with panic attacks.  He was also found to have social 
isolation and interpersonal difficulty.  A GAF score of 50 to 
55 was assessed during his time with the VA PCT clinic.  



A May 25, 2001 VA discharge summary found the veteran to have 
PTSD, general anxiety disorder with panic attack, and 
dysthymic disorder.  The veteran reported that he got 
irritated easily and had problems with dizziness and black 
outs.  He reported that his family was afraid of him.  He 
also reported depression and problems with interpersonal 
relationships with his family and at work.  The veteran's 
treatment included helping him cope with his anger and 
depression, and anxiety management.  At discharge, he was 
found to be stable and competent.  Suicidal and homicidal 
ideations, intents, or plans were denied.  He was able to 
perform the activities of daily living.  

A VA examination for mental disorders was provided in January 
2003, and included a review of the claims file.  The veteran 
reported symptoms of depression and anxiety and reported 
being on medication.  He reported problems including marital 
and family conflicts, as well as conflicts with coworkers.  
He had been suspended from his job due to a charge of 
domestic violence from his wife.  He had difficulty with 
irritability and managing anger and reported that he felt he 
was treated unfairly and that people did not care about his 
feelings.  The examiner found the veteran polite and 
cooperative.  He was not in acute distress.  His affect was 
appropriate and unrestricted.  His mood was within normal 
limits, and he was alert, oriented, relevant, and coherent.  
The examiner found no evident signs of psychosis.  He was 
diagnosed with generalized anxiety disorder and partner 
relational problems.  He was also diagnosed with a 
personality disorder that was not otherwise specified.  A GAF 
for the past year was estimated at 70.  

The January 2003 VA examiner provided an addendum to his 
examination in May 2003.  The examiner clarified that the 
veteran's depressed mood and anxiety were components of his 
disorders and that the veteran's generalized anxiety disorder 
was related to his service-connected somatization disorder, 
as found under the prior criteria for that disorder.  The 
examiner further stated that under present criteria, the 
veteran would be diagnosed with undifferentiated somatoform 
disorder.  

A June 2004 private medical record from Dr. D.L.B. noted that 
the veteran had some chronic depression with decreased 
energy, depressed concentration, anhedonia, and decreased 
appetite.  The veteran had some thoughts of death with 
suicidal ideation, but was able to contract for safety.  He 
also had some difficulty with occasional mood elevation and 
decreased need for sleep.   He had an increased rate of 
speech, but denied mania or hypomania.  The examiner found 
his affect anxious and mood mildly depressed.  Speech was 
coherent and goal-directed.  There were no illusions, 
delusions, or hallucinations.  He was diagnosed with panic 
disorder and post traumatic stress disorder (PTSD).  A GAF 
score of 50 to 80 was assessed.  The examiner further noted 
that the veteran did not present clear evidence of 
somatization disorder, but that he did have significant 
psychiatric problems and needed medication.  

A June 2005 private medical record, from Dr. D.L.B., noted 
that the veteran reported anxiety attacks, with feelings of 
impending doom, and paresthesias 2 to 3 times a day.  He also 
had chronic depression, decreased energy, decreased 
concentration, anhedonia, and decreased appetite.  He had 
some mood elevation with a decreased need for sleep and 
increased rate of speech.  He denied mania or hypomania.  He 
had no frank psychotic symptoms and no illusions, delusions, 
or hallucinations.  He also reported nightmares and 
flashbacks.  Dr. D.L.B. found him to have an anxious affect 
and mood.  His speech was coherent and goal-directed.  There 
was no suicidal or homicidal ideation.  He was oriented to 
time, place, person, and situation.  He was diagnosed with 
panic disorder without agoraphobia and PTSD.  GAF scores from 
50 to 80 were assessed.

A VA examination was provided for mental disorders in 
December 2007 and included a review of the veteran's claims 
file.  The veteran complained of feeling emotional and anger.  
He reported marital problems, including a separation from his 
wife, and past yelling, screaming, throwing things, and 
domestic violence arrests.  The veteran was working in a 
light office job in January 2007, but had to stop due to his 
deteriorating physical medical condition.  The examiner also 
noted that the veteran had taken part in a PTSD treatment 
program even though he had not served in combat.

The December 2007 VA examiner found him alert, polite, and 
cooperative.  There was no impairment of thought processes or 
communication.  He did not have delusions or hallucinations.  
No inappropriate behavior was observed and he was free of 
suicidal and homicidal thoughts.  His personal hygiene and 
basic activities of daily life were minimally present.  He 
reported spending most days lying in bed and that he was 
still convalescing from surgery.  He was oriented to time, 
place, person, and situation.  He presented immediate recall, 
could name three past presidents, and do simple calculations.  
He denied obsessions or ritualistic behavior.  Speech was 
normal in volume and slightly slow and monotonous.  Thought 
processes were logical, coherent, and goal directed without 
looseness of associations, circumstantiality, tangentiality, 
pressured speech, or flight of ideas.  He admitted panic 
attack periodically, but could not determine frequency.  He 
did not describe problems with impulse control.  He reported 
difficulty falling and staying asleep.  He was diagnosed with 
a mood disorder, secondary to a general medical condition of 
prostrate cancer.  The examiner found social and occupational 
problems and a GAF score of 50 was assessed.  

An addendum was provided by the December 2007 VA examiner in 
March 2008.  The examiner reported the diagnosis of a mood 
disorder secondary to prostate cancer was a new diagnosis and 
not a progression of his prior somatization disorder or PTSD.  
The veteran had emotional reactions to having suffered from 
prostate cancer and had feelings of depression and anxiety.  

Upon review of the relevant evidence in conjunction with the 
applicable laws and regulations, the Board finds that the 
assignment of a 30 percent disability rating, but no more, is 
warranted.  The Board arrives as this conclusion based on the 
veteran's demonstrated psychiatric symptomatology, which is 
generally indicative of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

The veteran's mood has been found to be depressed and he has 
been diagnosed with dysthymia.  He has also had problems 
including anxiety and panic attacks; however, the frequency 
of his panic attacks were not provided by the veteran, as 
found in his December 2007 VA examination.  Social isolation 
and interpersonal difficulty was also found, indicating 
social impairment, as does his separation from his wife.  He 
also reported chronic sleep impairment to his examiners.  
Overall, he exhibited symptoms of occupational and social 
impairment consistent with a 30 percent rating, including 
depressed mood, anxiety, suspiciousness, and chronic sleep 
impairment.  

However, a 50 percent rating or higher, is not warranted as 
the veteran's symptoms more closely resemble those associated 
with a 30 percent rating.  The veteran has consistently been 
found to be oriented to time, place, person, and situation.  
He has been found to have a fair memory, with no impairment 
of short or long term memory, and have no impairment of 
thought processes or communication.  His panic attacks have 
not been reported to occur more than once a week.  He also 
demonstrated personal hygiene and has repeatedly been found 
to be able to perform the basic activities of life.  Suicidal 
ideation has repeatedly been denied and he did not describe 
impaired impulse control, as seen in his December 2007 VA 
examination.  Delusions and hallucinations were also 
repeatedly denied.  

The veteran had been provided a light office job at the fire 
department in January 2007, but stopped due to his 
deteriorating physical condition, not his mental disability.  
He was thus able to maintain employment relationships but for 
his physical condition despite his intermittent periods when 
he was unable to perform occupational tasks due to his 
irritability.  

Additionally, the veteran's affect was flat in May 2001, but 
for the majority of his records it was not flat.  Rather, his 
affect was appropriate in January 2003 and anxious in June 
2004.  Although some disturbances of motivation and mood were 
found, his December 2007 VA examiner noted that the veteran 
reported that his medications helped him feel mellow, 
indicating control of any disturbances of motivation and mood 
by continuous medication.  

The veteran's PTSD symptoms do not rise to the level of a 50 
percent evaluation.  The veteran's GAF scores ranged from the 
50 to 80 over the course of the appeal, indicating some 
question as to the appropriate GAF score.  Although the 
veteran's GAF scores reflect some serious symptoms, they have 
also indicated mild symptoms and symptoms that could be 
described as transient at best.  The Court has held that a 
GAF score is only one factor in determining a veteran's 
disability rating. See Brambley v. Principi, 17 Vet. App. 20, 
26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  
The most recent December 2007 VA examination did find serious 
symptoms, with a GAF score of 50; however, the examiner also 
subsequently indicated that the veteran's mood disorder at 
that time was secondary to a general medical condition, 
namely his prostrate cancer, essentially implying that the 
veteran's severe symptoms were not due to his service-
connected somatization disorder with anxiety.  

The Board must base its decision on the evidence of record, 
as it is applicable to the rating code.  The majority of GAF 
scores assessed to the veteran indicated mild or transient 
symptoms and the December 2007 VA examiner implied that the 
veteran's severe symptoms were due to his prostate cancer 
separate from his somatization disorder with anxiety.  
Furthermore, the majority of the veteran's symptoms do not 
reflect such a severity to warrant a 50 percent evaluation.  

The evidence demonstrates that the veteran's disability is 
indicative of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  As the 
evidence of record is at least at an approximate balance for 
a 30 percent evaluation, the benefit of the doubt rule 
applies.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  A 
30 percent evaluation, but no higher, for the veteran's 
somatization disorder with anxiety is granted.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   


        [Continued on the next 
page]
        
Earlier Effective Date

The veteran contends that he is entitled to an effective date 
earlier than May 29, 2001 for the RO's decision increasing 
the disability rating to 10 percent for his service-connected 
somatization disorder with anxiety.  The veteran contends it 
should be dated back to 1973. 

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions.   
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which  
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from  
such date; otherwise, the date of receipt of the claim.  See 
38 C.F.R. § 3.400(o)(2) (2007).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  In making this determination, 
the Board must consider all of the evidence, including that 
received prior to a previous final decision.  See Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997).

The veteran did not disagree with the March 1984 RO rating 
decision or the April 2000 rating decision as to the 
assigned, noncompensable disability rating.  Those rating 
decisions became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

The veteran's current claim for an increased rating was 
originally received May 29, 2001.  A 10 percent rating was 
granted by the RO effective May 29, 2001, in a June 2003 
rating decision.  According to 38  C.F.R. § 3.400(o)(2), the 
effective date of an increase in compensation is the earliest 
date as of which it is factually  ascertainable that an 
increase in disability had occurred if  the claim is received 
within one year from such date; otherwise, the date of 
receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2007).

In evaluating the veteran's claim for an earlier effective 
date for the assignment of the 10 percent disability rating 
for somatization disorder with anxiety, the Board must first 
identify the date of  claim and then identify the date 
entitlement arose.  

The veteran's increased rating claim was received May 29, 
2001.  The Board has carefully reviewed the record in order 
to determine whether there existed previous, unacted upon 
claims for an increased rating.  See Servello v.  Derwinski, 
3 Vet. App. 196, 198-200 (1992) (the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits).  The September 1999 claim was 
finally decided in an April 2000 rating decision.  The 
veteran and his representative have identified no such claims

VA's statutory duty to assist means that VA must liberally 
read all documents submitted to include all issues presented.  
See Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  However, in Brannon 
v. West, 12 Vet. App. 32 (1998), the Court observed that 
while the Board must interpret a claimant's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the claimant.  Prior to the current May 
2001 claim there existed no claim formal or informal 
disputing the assigned disability rating that was not finally 
decided.  There was no indication of any disagreement as to 
the assigned noncompensable rating from September 7, 1983, 
other than the September 1999 claim that was finally decided 
in April 2000 and for which no indication of disagreement was 
made by the veteran.  

Accordingly, the Board finds that the date of the receipt of 
the claim was May 29, 2001.  The question then becomes 
whether it was factually ascertainable that an increase in 
disability had occurred within the one year prior to May 29, 
2001 and in particular earlier than the May 29, 2000, 
effective date which is now assigned.  

After a careful review of the record, the Board finds that 
the record indicates that there was a change in veteran's 
somatization disorder with anxiety between May 29, 2000 (the 
beginning of the one year period) and May 29, 2001(the 
currently assigned effective date).  

A March 2001 VA outpatient treatment record noted that the 
veteran had generalized anxiety disorder with panic attack, 
but symptoms were not noted to be severe enough to interfere 
with occupational and social functioning and no medication 
was prescribed, which is indicative of a noncompensable 
rating.

However, the May 7, 2001 VA PCT Intensive Program record 
noted that the veteran had problems including anger, 
depression, and anxiety.  It also noted his occupational and 
social impairment.  

In short, it was first factually ascertainable that an 
increase in somatization disorder with anxiety occurred as of 
the May 7, 2001 VA PCT Intensive Program record.  Prior to 
that time, the record is does not indicate that the veteran's 
symptomatology was indicative of a 30 percent rating.  

For these reasons, the Board concludes that an effective date 
earlier than the currently assigned May 29, 2001 date is 
warranted for the increased rating for somatization disorder 
with anxiety.  An effective date of May 7, 2001 is therefore 
assigned.


ORDER

New and material evidence having been submitted, the 
veteran's request to reopen the claim for entitlement to 
service connection right ear hearing loss is granted.  The 
appeal is granted to this extent only.  

An evaluation of 30 percent, and no higher, for somatization 
disorder with anxiety is granted.

A 30 percent rating for somatization disorder with anxiety, 
from May 7, 2001 and no earlier, is granted.  


[Continued on the next page]  

REMAND

As previously discussed, the veteran essentially contends 
that he has right ear hearing loss due to service.  

In his September 2004 VA Form 9, he indicated that he was 
provided a hearing test at the Atlanta VA medical center in 
1977.  The medical records from this treatment are not 
associated with the claims file.  VA must assist a claimant 
in obtaining evidence necessary to substantiate a claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).

The veteran's VA medical records, including his April 2001 
audiology evaluation, June 2001 ENT progress note, and 
February 2002 VA ENT clinic report indicate that the veteran 
has received treatment for right ear hearing loss.  Although 
the veteran is currently shown to have hearing loss, the 
extent of his hearing loss and whether it could be considered 
a disability for VA purposes under 38 C.F.R. § 3.385 has not 
been found.  

A VA examination is necessary to determine whether the 
veteran has right ear hearing loss for VA purposes, as 
prescribed by 38 C.F.R. § 3.385, as well as, to determine the 
etiology of his right ear hearing loss.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain and 
associate with the claims file all 
outstanding records of treatment 
relating to the veteran.  This 
specifically includes any records of VA 
treatment in regards to hearing loss, 
reported to have occurred at the 
Atlanta VA medical center in 1977.  If 
any requested records are not 
available, or if the search for any 
such records 



otherwise yields negative results, that 
fact should be documented in the claims 
file, and the veteran should be 
informed in writing.

2.  After the receipt of the requested 
information, the RO/AMC should schedule 
a VA examination to determine the 
current level of the veteran's claimed 
hearing loss, including the auditory 
thresholds required under 38 C.F.R. 
§ 3.385.  The examiner shall also 
provide an opinion as to whether any 
diagnosed hearing impairment is at 
least as likely as not (at least a 50 
percent likelihood) related to injury 
or disease incurred in service.  The 
claims file shall be made available to 
the examiner in conjunction with the 
examination.  A complete rationale for 
all opinions rendered shall be 
provided.  If rendering an opinion 
would require the examiner resort to 
speculation, the examiner should 
provide an explanation therefor.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


